Citation Nr: 0123442	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  98-00 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for status post 
anterior cruciate tear, left knee, currently rated as 20 
percent disabling.

2.  Entitlement to a rating in excess of 10 percent, from 
March 11, 1998 to September 29, 1998, for schizophrenic 
reaction, paranoid type.

3.  Entitlement to a rating in excess of 30 percent, from 
September 30, 1998, to September 30, 1999, for schizophrenic 
reaction, paranoid type.

4.  Entitlement to a rating in excess of 70 percent from 
October 1, 1999, for schizophrenic reaction, paranoid type.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney At 
Law


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1991 to May 1994.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, in pertinent part, denied the veteran's claims for a 
rating in excess of 20 percent for his left knee disability 
and a rating in excess of 10 percent for his psychiatric 
disorder.  Thereafter, in January 2000 rating decision and 
concurrent Supplemental Statement of the Case, the RO 
increased the rating for schizophrenic reaction to 30 
percent, from September 30, 1998, and to 70 percent, 
effective from October 1, 1999; and granted a total (100 
percent) compensation rating based on individual 
unemployability, also effective from October 1, 1999.

In an October 2000 decision, the Board granted a 30 percent 
rating for the veteran's schizophrenic reaction for the 
period from March 11, 1998 to September 29, 1998, and denied 
the remaining issues on appeal.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By a March 2001 Order, the Court vacated the 
Board's October 2000 decision, and remanded the case for 
reconsideration in light of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).

In its January 2000 decision, the RO also granted the 
veteran's claim of service connection for lumbosacral strain.  
This action constituted a full grant of the benefit sought as 
to that issue (service connection).  No appeal was initiated 
and completed from the decision assigning a 10 percent 
rating, and the issue of an increased rating for lumbosacral 
strain is not in appellate status.  See Holland v. Gober, 10 
Vet. App. 433 (1997).
The January 2000 RO decision noted above also denied special 
monthly compensation (SMC) based on the need for regular aid 
and attendance.  The latter issue was addressed in a 
supplemental statement of the case issued at that time.  
However, as there has been no correspondence received since 
then, timely or otherwise, that has referred to the SMC 
issue, the Board finds that a timely substantive appeal has 
not been received and the claim is not in appellate status.  
Since the veteran did not perfect his appeal of the issue, 
the Board does not have jurisdiction to act on it.  See 38 
C.F.R. §§ 20.200, 20.302(c) (1999) (an appeal requires a 
notice of disagreement and a timely filed substantive appeal 
after issuance of a statement of the case); Roy v. Brown, 5 
Vet. App. 554, 556 (1993) (if the claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, "he is statutorily barred from 
appealing the RO decision").  There is no question of 
timeliness of a substantive appeal in this case as no 
relevant correspondence was received after the issuance of 
the most recent supplemental statement of the case that 
contained the SMC issue.  Accordingly, the Board's 
jurisdiction is limited to the issues of increased ratings 
for his left knee disability and schizophrenia.

Following the Court's Order, the veteran's attorney submitted 
additional argument and evidence in support of the veteran's 
claim, accompanied by a waiver of initial consideration by 
the agency of original jurisdiction pursuant to 38 C.F.R. 
§ 20.1304(c) (2000).  Nevertheless, for the reasons stated 
below, the Board concludes that a remand is necessary in the 
instant case.


REMAND

As stated above, the RO denied the veteran's claims for a 
rating in excess of 20 percent for his left knee disability 
and a rating in excess of 10 percent for his psychiatric 
disorder by an October 1998 rating decision.  Thereafter, in 
January 2000 rating decision and concurrent Supplemental 
Statement of the Case, the RO increased the rating for 
schizophrenic reaction to 30 percent, from September 30, 
1998, and to 70 percent, effective from October 1, 1999.  In 
the October 2000 decision, the Board granted a 30 percent 
rating for the veteran's schizophrenic reaction for the 
period from March 11, 1998 to September 29, 1998, and denied 
the remaining issues on appeal.  The evidence on file at the 
time of this decision included VA medical examination reports 
regarding both the veteran's left knee and schizophrenia, 
dated in September 1998 and October 1999.  However, this 
decision was vacated by the March 2001 Court Order, and 
remanded for consideration of the VCAA.

The Board notes that the VCAA, which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).

Following the Court's Order, the Board sent correspondence 
to the veteran's attorney notifying him that he could 
present additional argument or evidence in support of the 
veteran's claims.  Among other things, the attorney 
submitted a June 2001 statement addressed to the veteran 
from a VA Vocational Rehabilitation and Employment Officer.  
This statement informed the veteran that the evidence in his 
case indicated that he was not reasonably feasible for 
achieving a vocational goal because providing him with such 
training would not result in his becoming employed.  It was 
noted that the evidence considered in making this decision 
included a December 2000 rating decision which had increased 
the rating for the veteran's schizophrenic reaction, 
paranoid type, to 100 percent.  Further, it was stated that 
the reason for this increase was noted in part to be 
"evidence of total occupational and social impairment due 
to such symptoms as: gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
and grossly inappropriate behavior." 

The June 2001 statement from a VA Vocational Rehabilitation 
and Employment Officer indicates that the assigned rating 
for the veteran's schizophrenia was increased to 100 percent 
by a December 2000 rating decision.  A record of this 
decision is not in the claims file.  Moreover, as this 
decision was entered after the Board's October 2000 
decision, it is apparent that it was based upon additional 
evidence that is not currently part of the records assembled 
for the Board's review.  The December 2000 rating decision 
and the additional evidence upon which it was based should 
be secured and associated with the claims file.

The June 2001 statement from a VA Vocational Rehabilitation 
and Employment Officer also indicates that the veteran sought 
and was evaluated for VA's vocational rehabilitation program.  
However, no vocational rehabilitation records are on file 
other than the June 2001 statement.  Section 3 of the VCAA 
(codified at 38 U.S.C.A. § 5103A(c)(2) (West Supp. 2001)) 
requires that all VA medical records be obtained when 
adjudicating a veteran's claim.  See also 66 Fed. Reg. at 
45631 (to be codified as amended at 38 C.F.R. § 3.159(c)(2)-
(3)).  Furthermore, prior to the enactment of the VCAA, the 
Court had held that VA medical records which are in existence 
are constructively of record and the failure of the RO or the 
Board to consider any such pertinent records might constitute 
clear and unmistakable error, even though such evidence was 
not actually in the record assembled for appellate review.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Consequently, the 
Board concludes that a remand is necessary to obtain all of 
the veteran's records from the VA Vocational Rehabilitation 
Service, as well as all of the additional medical records 
that may be available.

The Board acknowledges that the June 2001 statement from a VA 
Vocational Rehabilitation and Employment Officer only 
referred to the veteran's schizophrenic reaction, and not to 
his service-connected left knee disorder.  However, in 
circumstances such as these, the Board will not speculate as 
to the probative value, if any, of VA records not on file.  
Thus, the Board will defer making a decision on the left knee 
claim until after it has obtained and reviewed any VA 
vocational rehabilitation records concerning the veteran.

As noted above, a total compensation rating based on 
individual umemployability has been in effect since October 
1, 1999, and it is apparent that an RO decision in December 
2000 granted an increased rating to 100 percent for the 
veteran's service-connected schizophrenia.  Under these 
circumstances, a more current psychiatric examination would 
serve no purpose.  As to the veteran's left knee disability, 
the Board finds that the VA joints examination was very 
thorough in nature and more than adequate for rating 
purposes.  Nevertheless, given the history of this appeal and 
the fact that the most recent knee examination was in October 
1999, the Board has determined that a new orthopedic 
examination is warranted. The veteran is hereby informed that 
38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend the scheduled medical examination.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The RO should also address whether any additional 
notification or development action is required under the VCAA 
regarding the issues on appeal.

In remanding this case, the Board is cognizant of the 
veteran's total compensation rating based on individual 
umemployability, in effect since October 1, 1999, and the 100 
percent schedular rating for the veteran's service-connected 
schizophrenia.  However, aside from the fact that there are 
additional VA records available that may be relevant to the 
claims for increased compensation prior to the effective 
dates for the 100 percent ratings that remain in appellate 
status, in view of the Court order and recently submitted 
argument from the veteran's attorney, this case must again be 
remanded for additional development. 

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159), are fully complied with and 
satisfied.  The RO must also associate its 
December 2000 rating decision granting a 
100 percent schedular rating for the 
veteran's schizophrenia with the claims 
file.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for both his left 
knee and his schizophrenic reaction, 
paranoid type.  After securing any 
necessary release, the RO should obtain 
any records not currently associated with 
the claims file.  This should include any 
records pertaining to the December 2000 
rating decision which purportedly 
increased the assigned rating for the 
veteran's schizophrenic reaction to 100 
percent.

3.  The RO should also associate any 
records created in conjunction with the 
veteran's application for VA vocational 
rehabilitation with the records assembled 
for appellate review.

4.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his left knee 
disability.  All indicated tests should 
be performed, to include range of motion 
and stability testing.  The orthopedic 
examiner should also note for the record 
any objective evidence of pain referable 
to the left knee, and should assess the 
degree of additional limited motion or 
other functional impairment during use or 
flare-ups due to such pain, in accordance 
with DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The claims folder should be made 
available to the examiner for review 
before the examination.

5.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his attorney should 
be furnished a Supplemental Statement of the Case and an 
opportunity to respond.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

